Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-9, 12-17 and 20-24 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 4-9, 12-17 and 20-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 3-8 recite “detecting a running status of each of applications … wherein the running status of an application comprises whether an output result of the application affects running of a foreground application or whether the output result of the application can be perceived by a user” However, it is still uncertain and not clearly understood how to determine whether an output result of the application affects running of a foreground and whether the output result of the application can be perceived by a user.  Further, line 9, recites “selecting a first target 
As per claims 9 and 17, they are rejected for having similar issues as claim 1. 
As per claims 3-8, 12-16 and 20-24, they are rejected as being dependent of reject claims 1, 9 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9, 12-13, 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Magee et al. (U.S. Pub. No. 20150347178 A1) in view of Kishan et al. (U.S. Pub. No. ` A1).
Magee was cited in a previous Office Action.

As per claim 1, Magee teaches the invention substantially as claimed including a terminal background application management method (Figs. 1, system 100, operating environment running processes; wherein, par. 0197… the method determines 
detecting a running status of each of applications running in an operating system background of a terminal, wherein the applications running in the operating system background are grouped in a background application group which is allocated a second processing resource of the terminal … (Figs. 1, system 100, describes an operating environment running processes; par. 0046 … A process may be a user application, a daemon [background process] running in the background, or a system application, etc.; par. 0175 … processing logic of process 1000 may track activities [detect status] among a plurality of threads across multiple processes running in one or more processors; wherein, par. 0176 Each activity may correspond to a data processing task or operations performed by at least one of these threads of one or more processes, which is same as detecting status of processes; par.  0110 a daemon may run in the background with a default low priority when no process is talking to the daemon. Thus, implicitly, the daemon process in low priory is initially give default or less resources);
selecting a first target application from the applications that is in a preset running status (Fig. 10; par. 0182 … the processing logic of process 1000 can identify a group of threads associated with an activity; par. 0183 … select a thread from an activity id based thread group identified for next scheduled execution in the processors; further, par. 0137 … execution scheduling may be based on activity ids included in vouchers associated with processes, threads, or other applicable execution instances). 
allocating a first processing resource of the terminal to the target application group (par. 0047 Applications (e.g. processes) can pass around attributes of runtime contexts via vouchers or a voucher mechanism; par. 0137 execution scheduling may be based on activity ids included in vouchers associated with processes, threads, or other applicable execution instances; par. 0138 … threads may be scheduled together regardless which process each thread is associated with; par. 0184 … processing logic of process 1000 can execute the selected thread for next execution in the processors; par. 0110 daemon processes [in the background] may be started with a default priority  [implicitly with less resources] at a level of low importance without affecting, for example, interactivity of a system. par. 0111 the priority or importance of a process such as a daemon may be dynamically boosted [implicitly giving more resources to the daemon process] by another process by inclusion of a voucher containing a priority/importance privilege along with the request to perform a task). 

Magee does not expressly disclose: wherein the running status of an application comprises whether an output result of the application affects running of a foreground application or whether the output result of the application can be perceived by a user;
adding the first target application to a target application group of the terminal, wherein the target application group is not a foreground application group; and setting the target application group to run on the first processing resource, wherein a quantity of processor cores comprised in the first processing resource is greater than a quantity of processor cores comprised in the second processing resource. 
However, Kishan teaches:
wherein the running status of an application comprises whether an output result of the application affects running of a foreground application or whether the output result of the application can be perceived by a user (par. 0023 … may allow the background applications to execute background tasks to perform power consuming tasks that may reduce battery life and/or reduce performance of foreground applications [background power consuming tasks are tasks that may affect running of foreground application if not executed timely]; par. 0024 Accordingly … one or more systems and/or techniques for controlling resource access for background tasks are provided; for example, where the global resource pool becomes exhausted, the background task may still be allowed to utilize a resource because the background task comprises a guaranteed background task (e.g., a phone application of a smart phone may be allowed to execute a receive phone call background task regardless of whether resource allotment units are available) [guaranteed task is given more resources than initially allocated]);
adding the first target application to a target application group of the terminal, wherein the target application group is not a foreground application group; and setting the target application group to run on the first processing resource, wherein a quantity of processor cores comprised in the first processing resource is greater than a quantity of processor cores comprised in the second processing resource (par. 0028 … In one example, upon exhaustion of the application resource pool …, the background task may be allowed to access the resource (e.g., one or more resources) by consuming global resource allotment units from the global resource pool. The background task may be allowed to consume, per consumption email update background task may be allowed to consume (e.g., "steal") global resource allotment units from the global resource pool in 2 second chunks based upon the application resource pool of the email application comprising the maximum value of 2 seconds. That is, it provides for adding email update background tasks to a global group that has a global resource pool in order to allow the email update background task to periodically check for email, which otherwise if not allowed can be perceived negatively by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Magee by incorporating the method allowing background application tasks to access a global resource pool as set forth Kishan because it would provide for efficiently allocating more resources to some critical background applications tasks which otherwise would affect the user experience or other foreground applications if not allowed to access more resources than initially allocated.

As per claim 4, Kishan further teaches wherein the preset running status comprises at least one of a voice play state, a file transfer state, a sensor-in-use state, a video call state, or a voice call state (par. 0006 … the background task comprises a guaranteed background task (e.g., a phone application of a smart phone may be allowed to execute a receive phone call background task regardless of whether resource allotment units are available)).

As per claim 5, Kishan further teaches wherein the preset running status is a status in which the first target application is associated with the second target application running in an operating system foreground of the terminal (examples include, par. 0023 … background tasks to perform power consuming tasks that may reduce battery life and/or reduce performance of foreground applications [background power consuming tasks are tasks that may affect running of foreground application if not executed timely]; par. 0006 … the background task comprises a guaranteed background task (e.g., a phone application of a smart phone may be allowed to execute a receive phone call background task regardless of whether resource allotment units are available).

As per claim 9, it is a terminal device having similar limitations as claim 1. Thus claim 9 is rejected for the same rationale as applied to claim 1. Magee further teaches a processor; and a memory (Fig. 15, microprocessor 1505; RAM, non-volatile memory; par. 0227; 0230). 

As per claim 12, it is a terminal device having similar limitations as claim 4. Thus claim 12 is rejected for the same rationale as applied to claim 4.

As per claim 13, it is a terminal device having similar limitations as claim 5. Thus claim 13 is rejected for the same rationale as applied to claim 5.

As per claim 17, it is a non-transitory computer program storage medium having similar limitations as claim 1. Thus claim 17 is rejected for the same rationale as applied to claim 1.

As per claim 20, it is a non-transitory computer program storage medium having similar limitations as claim 4. Thus claim 20 is rejected for the same rationale as applied to claim 4.

As per claim 21, it is a non-transitory computer program storage medium having similar limitations as claim 5. Thus claim 21 is rejected for the same rationale as applied to claim 5.

Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Magee in view of Kishan as applied to claim 1, and further in view of Garg et al. (US Patent No. 8984526 B2).
Garg was cited in a previous Office Action.

As per claim 6, Magee and Kishan teaches the limitations of claim 1. Magee and Kishan does not expressly teach detecting a load status of each of processor cores comprised in the terminal; in response to determining that the processor cores comprise an abnormal processor core, obtaining an abnormal application comprised in applications running on the abnormal processor core, wherein a load of the abnormal processor core is greater than a first preset load threshold, and a proportion of a load of 
However, Garg teaches detecting a load status of each of processor cores comprised in the terminal; in response to determining that the processor cores comprise an abnormal processor core, obtaining an abnormal application comprised in applications running on the abnormal processor core, wherein the abnormal processor core is a processor core whose load is greater than a first preset load threshold, and the abnormal application is an application of which a proportion of a load in the load of the abnormal processor core is greater than a preset proportion threshold; and setting the abnormal application to occupy a third processing resource, wherein the third processing resource comprises first duration in which the abnormal application occupies the abnormal processor core, duration in which another application running on the abnormal processor core occupies the abnormal processor core is second duration, and the first duration is less than the second duration (col. 5, line 63 – col. 6, line 8 … determining whether a first load comprising a first virtual machine queue associated with a first virtual machine is present on a first processor; determining whether the first load exceeds an upper threshold for processor load on the first processor; determining a first resulting load on a second processor based on the first virtual machine queue and a 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Magee and Kishan to include the technique of moving virtual machine queues between processors as set forth by Garg because it would provide for efficiently moving an application exceeding predefined load threshold from a first processor to a second processor in order to improve performance improved performance.

As per claim 14, it is a terminal device having similar limitations as claim 6. Thus claim 14 is rejected for the same rationale as applied to claim 6.

As per claim 22, it is a non-transitory computer program storage medium having similar limitations as claim 6. Thus claim 22 is rejected for the same rationale as applied to claim 6.

Claims 7-8, 15-16 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Magee in view of Kishan and Garg, and further in view of Johnson et al. (US Pub. 20070116049 A1).
Johnson was cited in a previous Office Action.

As per claim 7, Magee, Kishan and Garg does not expressly teach: wherein a 

As per claim 8, Johnson further teaches wherein the first duration is 0; and the setting the abnormal application to occupy a third processing resource comprises: suspending the abnormal application; or ending the abnormal application (par. 0001 computer systems include the capability to … suspending).

As per claim 15, it is a terminal device having similar limitations as claim 7. Thus claim 15 is rejected for the same rationale as applied to claim 7.

As per claim 16, it is a terminal device having similar limitations as claim 8. Thus claim 16 is rejected for the same rationale as applied to claim 8.

As per claim 23, it is a non-transitory computer program storage medium having similar limitations as claim 7. Thus claim 23 is rejected for the same rationale as applied to claim 7.

As per claim 24, it is a non-transitory computer program storage medium having similar limitations as claim 8. Thus claim 24 is rejected for the same rationale as applied to claim 8.

Response to Arguments
Applicant's arguments with respect to claims 1, 9 and 17 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20040255179 A1 teaches system and method for improving the efficiency, comfort, and/or reliability in operating systems, such as for example windows.
U.S. Pub. No. 20180321972 A1 teaches task management methods and system, and computer storage medium.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195